Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 09/30/2022.     

					Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 16557552 filed on 08/30/2019.
Priority #			 Filling Data			 Country
2017-040344		            2017-03-03		             JP

	
Response to Amendment
4.	The amendment filed on 09/30/2022,  Claims 1-31 have been amended;  Claims 1-31 are pending. 

5.					Response to Arguments
	Applicant’s arguments filed on 09/30/2022, pages 8-11 have been fully considered.
	Claim rejections 35 U.S.C. 112
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§112(f) have been fully considered. Since applicant has amended claims 1-31 properly, it does not invoke 112(f) anymore. 

Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (MORIMOTO et al. (JP 2016007355)) does not teach the limitations  the discrimination processing, in amended independent claim 1, since “the color enhancement processing or the structure enhancement processing of Morimoto is not sufficient to teach to the “discrimination processing” in Applicant’s claimed invention” and “the cited references fail to teach or suggest that these operations relate to the control of the start or end of the discrimination processing. Further, as recited in Applicant’s amended claim 1, the discrimination processing control is performed by a processor, not by a user or an operator directly.”.  (remark, page 10-11).
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that MORIMOTO et al. (JP 2016007355) and in view of Hiroshi et al. (JP 4063933 B) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
	For example, the combination of MORIMOTO and Hiroshi discloses that “discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing”. Hiroshi discloses that in page 14, as: “the three-dimensional reconstructed image processing means distinguishes a lesion area from an invasion-insensitive area such as an important blood vessel or a nerve…”; in which, the three-dimensional reconstructed image processing is the discrimination processing; it is controlled by the processor, as shown in fig. 1, step 6 and also fig. 3; and also suggested in page 5, “The computing device 3 includes the following surgical instrument image generation device 4, examination image input device 5, three-dimensional reconstruction (image) processing device 6…”, page 6, “as shown in FIG. 2… The (image) processing device 6 performs a three-dimensional reconstruction process…In the three-dimensional reconstruction (image) processing device 6, the input slice-shaped inspection image is subjected to filtering processing for smoothing, threshold processing, feature region extraction, and segmentation processing for each slice image”; in which, the three-dimensional reconstruction process including starting and end phase.
Therefore, the combination of MORIMOTO and Hiroshi discloses that “discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing” in amended independent claim 1. 
2) The applicant believed that independent claim 30, 31 are allowable due to the similar reason as for independent claim 1.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of MORIMOTO and Hiroshi discloses that “discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing” in amended independent claims.

3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of MORIMOTO and Hiroshi discloses that “discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing” in amended independent claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        


7.	Claims 1-5, 9-10, 12, 14-19, 23-24, 26, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over MORIMOTO et al. (JP 2016007355) and in view of Hiroshi et al. (JP 4063933 B).   

	Regarding claim 1, MORIMOTO teaches an endoscope system (fig. 1) comprising: 
	a processor (fig. 2, component 62) configured to: 
	acquire an endoscope image obtained by imaging an observation target using an endoscope(as shown in fig. 1/fig. 2; and page 7, The imaging optical system 30 b includes an objective lens 46, a zoom lens 47, and an imaging sensor 48. Reflected light from the observation target enters the image sensor 48 through the objective lens 46 and the zoom lens 47. As a result, a reflected image of the observation object is formed on the image sensor 48); 
	process a portion having a specific feature in the observation target by performing processing using the endoscope image (page 8-9, The image processing unit 62 includes a color conversion processing unit 62A, a color enhancement processing unit 62B, and a structure enhancement processing unit 62C. Each of these units performs color conversion processing, color enhancement processing, Then, the structure enhancement process is performed to generate an observation image…The color enhancement process is performed on the RGB image signal that has been subjected to the color conversion process. The structure enhancement process is a process for enhancing the structure of the observation target such as a surface blood vessel or a pit pattern, and is performed on the RGB image signal after the color enhancement process); 
	control a start or an end of the discrimination processing on the basis of a change in operation of the endoscope or the endoscope image (page 3, … By operating the angle knob 12e of the operation unit 12b, the bending unit 12c performs a bending operation. By this bending operation, the distal end portion 12d is directed in a desired direction. The operation unit 12b is provided with a zoom operation unit 13 in addition to the angle knob 12e).
	It is noticed that MORIMOTO does not disclose explicitly  discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing.
	Hiroshi disclose of discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing (page 14, as: “, the three-dimensional reconstructed image processing means distinguishes a lesion area from an invasion-insensitive area such as an important blood vessel or a nerve…”; in which, the three-dimensional reconstructed image processing is the discrimination processing; it is controlled by the processor, as shown in fig. 1, step 6 and also fig. 3; and also suggested in page 5, “The computing device 3 includes the following surgical instrument image generation device 4, examination image input device 5, three-dimensional reconstruction (image) processing device 6…”, page 6, “as shown in FIG. 2… The (image) processing device 6 performs a three-dimensional reconstruction process…In the three-dimensional reconstruction (image) processing device 6, the input slice-shaped inspection image is subjected to filtering processing for smoothing, threshold processing, feature region extraction, and segmentation processing for each slice image”; in which, the three-dimensional reconstruction process including starting and end phase).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing as a modification to the system for the benefit of distinguishes a lesion area from an invasion-insensitive area (page 14).

	Regarding claim 30, MORIMOTO teaches an processor device (fig. 1) comprising: 
	a processor (fig. 2, component 62) configured to
	acquire an endoscope image obtained by imaging an observation target using an endoscope(as shown in fig. 1/fig. 2; and page 7, The imaging optical system 30 b includes an objective lens 46, a zoom lens 47, and an imaging sensor 48. Reflected light from the observation target enters the image sensor 48 through the objective lens 46 and the zoom lens 47. As a result, a reflected image of the observation object is formed on the image sensor 48); 
	process a portion having a specific feature in the observation target by performing processing using the endoscope image (page 8-9, The image processing unit 62 includes a color conversion processing unit 62A, a color enhancement processing unit 62B, and a structure enhancement processing unit 62C. Each of these units performs color conversion processing, color enhancement processing, Then, the structure enhancement process is performed to generate an observation image…The color enhancement process is performed on the RGB image signal that has been subjected to the color conversion process. The structure enhancement process is a process for enhancing the structure of the observation target such as a surface blood vessel or a pit pattern, and is performed on the RGB image signal after the color enhancement process); 
	control a start or an end of the discrimination processing on the basis of a change in operation of the endoscope or the endoscope image (page 3, … By operating the angle knob 12e of the operation unit 12b, the bending unit 12c performs a bending operation. By this bending operation, the distal end portion 12d is directed in a desired direction. The operation unit 12b is provided with a zoom operation unit 13 in addition to the angle knob 12e).
	It is noticed that MORIMOTO does not disclose explicitly  discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing.
	Hiroshi disclose of discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing (page 14, as: “the three-dimensional reconstructed image processing means distinguishes a lesion area from an invasion-insensitive area such as an important blood vessel or a nerve…”; in which, the three-dimensional reconstructed image processing is the discrimination processing; it is controlled by the processor, as shown in fig. 1, step 6 and also fig. 3; and also suggested in page 5, “The computing device 3 includes the following surgical instrument image generation device 4, examination image input device 5, three-dimensional reconstruction (image) processing device 6…”, page 6, “as shown in FIG. 2… The (image) processing device 6 performs a three-dimensional reconstruction process…In the three-dimensional reconstruction (image) processing device 6, the input slice-shaped inspection image is subjected to filtering processing for smoothing, threshold processing, feature region extraction, and segmentation processing for each slice image”; in which, the three-dimensional reconstruction process including starting and end phase).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing as a modification to the device for the benefit of distinguishes a lesion area from an invasion-insensitive area (page 14).

	Regarding claim 31, MORIMOTO teaches a method of operating an endoscope system comprising (fig. 1) comprising: 
	a step of acquiring an endoscope image, which is obtained by imaging an observation target using an endoscope, using an image acquisition unit (fig. 2, 30b; as shown in fig. 1/fig. 2; and page 7, The imaging optical system 30 b includes an objective lens 46, a zoom lens 47, and an imaging sensor 48. Reflected light from the observation target enters the image sensor 48 through the objective lens 46 and the zoom lens 47. As a result, a reflected image of the observation object is formed on the image sensor 48), using a processor (fig. 2, component 62); 
	a step of discriminating a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image using the processor  (fig. 2, component 62B, 62C; page 8-9, The image processing unit 62 includes a color conversion processing unit 62A, a color enhancement processing unit 62B, and a structure enhancement processing unit 62C. Each of these units performs color conversion processing, color enhancement processing, Then, the structure enhancement process is performed to generate an observation image…The color enhancement process is performed on the RGB image signal that has been subjected to the color conversion process. The structure enhancement process is a process for enhancing the structure of the observation target such as a surface blood vessel or a pit pattern, and is performed on the RGB image signal after the color enhancement process); 
	and a step of controlling a start or an end of the discrimination processing on the basis of a change in operation of the endoscope or the endoscope image (fig. 1, component 12e; page 3, … By operating the angle knob 12e of the operation unit 12b, the bending unit 12c performs a bending operation. By this bending operation, the distal end portion 12d is directed in a desired direction. The operation unit 12b is provided with a zoom operation unit 13 in addition to the angle knob 12e).
	It is noticed that MORIMOTO does not disclose explicitly  discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing.
	Hiroshi disclose of discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing (page 14, as: “, the three-dimensional reconstructed image processing means distinguishes a lesion area from an invasion-insensitive area such as an important blood vessel or a nerve…”; in which, the three-dimensional reconstructed image processing is the discrimination processing; it is controlled by the processor, as shown in fig. 1, step 6 and also fig. 3; and also suggested in page 5, “The computing device 3 includes the following surgical instrument image generation device 4, examination image input device 5, three-dimensional reconstruction (image) processing device 6…”, page 6, “as shown in FIG. 2… The (image) processing device 6 performs a three-dimensional reconstruction process…In the three-dimensional reconstruction (image) processing device 6, the input slice-shaped inspection image is subjected to filtering processing for smoothing, threshold processing, feature region extraction, and segmentation processing for each slice image”; in which, the three-dimensional reconstruction process including starting and end phase).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and discriminate a portion having a specific feature in the observation target by performing discrimination processing using the endoscope image; and control a start or an end of the discrimination processing as a modification to the method for the benefit of distinguishes a lesion area from an invasion-insensitive area (page 14).

Regarding claim 2,  the combination of MORIMOTO and Hiroshi  teaches the limitations of claim 1 as discussed above. In addition, MORIMOTO further discloses that a feature amount calculation unit that calculates a feature amount using the endoscope image (fig. 6; page 5, … FIG. 6 shows the reflectance Rm of the mucous membrane and the reflectances R1 to R4 of blood vessels; in which, the reflectance is the feature amount using the endoscope image) , and a comparison unit that compares the feature amount with a threshold value (page 5, … When compared with the reflectance R2 of the blood vessel, the difference is large in the wavelength band of 400 nm to 440 nm, but the difference is small in the wavelength band of 460 nm to 500 nm. For this reason, if the observation target is imaged with reflected light of 400 nm to 440 nm, the mucous membrane appears bright because of the high reflectance Rm, and the supersurface blood vessels and superficial blood vessels appear dark because of the low reflectance R1 and reflectance R2), and wherein the discrimination processing control unit starts or ends the discrimination processing on the basis of a comparison result in the comparison unit (page 5, … the neutral density filters 21a to 21e of the band limiting unit 21 are switched, and the transmittance of light of a specific wavelength component (460 nm to 500 nm) is adjusted, so The contrast can be controlled… The light source control unit 22 performs turning on / off of the LEDs 20 a to 20 d of the light source unit 20 and control of the amount of light, and switching control of the neutral density filters 21 a to 21 e of the optical filter 21; which is starts or ends the discrimination processing on the basis of a comparison result).

Regarding claim 3,  the combination of MORIMOTO and Hiroshi  teaches the limitations of claim 1 as discussed above. In addition, MORIMOTO further discloses that starts or ends the discrimination processing in a case where the endoscope has enlarged or reduced the observation target (page 7, …, a reflected image of the observation object is formed on the image sensor 48. The zoom lens 47 is freely moved between the tele end and the wide end by operating the zoom operation unit 13, and enlarges or reduces the reflected image of the observation target formed on the image sensor 48; in which, the image forming is the discrimination processing).

Regarding claim 4,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 1 as discussed above. In addition, MORIMOTO further discloses that starts the discrimination processing in a case where illumination light to be used in a case where the endoscope images the observation target is switched to specific illumination light, and ends the discrimination processing in a case where the illumination light to be used in a case where the endoscope images the observation target is switched to illumination light other than the specific illumination light (fig. 7; page 5, … The light source control unit 22 performs turning on / off of the LEDs 20 a to 20 d of the light source unit 20 and control of the amount of light, and switching control of the neutral density filters 21 a to 21 e of the optical filter 21… to perform purple light according to the light amount of the blue light B that passes through the optical filter 21. Control the amount of V light. That is, the light source control unit 22 controls the light amount of the violet light V according to the light amount of the light having the specific wavelength component adjusted by the optical filter 21).

Regarding claim 5,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 4 as discussed above. In addition, MORIMOTO further discloses that starts the discrimination processing in a case where the illumination light is switched to illumination light with a wavelength of 450 nm or less (page 2, …, the light amount of the specific wavelength component that deteriorates the blood vessel contrast is 20% to 70% with respect to the light amount of the wavelength component of 445 nm to 450 nm with good blood vessel contrast).

Regarding claim 9,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 1 as discussed above. In addition, MORIMOTO further discloses that starts or ends the discrimination processing in a case where a position where the endoscope images the observation target has changed or in a case where the position where the endoscope images the observation target does not change (page 15, … perform observation by inserting the endoscope 12 provided with the imaging sensor 48 into the subject; by inserting the endoscope, the position is changed).

Regarding claim 10,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 9 as discussed above. In addition, MORIMOTO further discloses that detects the position where the endoscope images the observation target on the basis of a change of the observation target reflected on the endoscope image (page 11, …The observation distance calculation unit 67, including the case where screening is performed as described above, always calculates the observation distance using the RGB image signal that the imaging sensor 48 images and outputs the observation target, and controls the calculated observation distance as a light source. Input to the unit 22 (S11). When a possible lesion site such as a brownish area or redness is detected by screening, the distal end portion 12d of the endoscope 12 is brought close to a possible lesion site, or the zoom operation unit 13 is operated).

Regarding claim 12,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 9 as discussed above. In addition, MORIMOTO further discloses that ends the discrimination processing in a case where the position where the endoscope images the observation target has changed (page 15, … perform observation by inserting the endoscope 12 provided with the imaging sensor 48 into the subject; by inserting the endoscope, the position is changed).

Regarding claim 14,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 1 as discussed above. In addition, MORIMOTO further discloses that starts or ends the discrimination processing in a case where the endoscope has captured a still image (page 7, … The image sensor 48 is a color image sensor, which captures a reflected image of an observation target and outputs an image signal).

Regarding claim 15,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 1 as discussed above. In addition, MORIMOTO further discloses that a notification control unit that controls a start or an end of notification of a discrimination result that is a result of the discrimination processing on the basis of the change in operation of the endoscope or the endoscope image (page 10, the observation image 101 at the time of screening is a bright image because the illumination light includes light of a specific wavelength component, so that even a distant region 102 far from the tip 12d can be affected. If there is a sex site 104, it can be detected without missing).

Regarding claim 16,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 15 as discussed above. In addition, MORIMOTO further discloses that a feature amount calculation unit that calculates a feature amount using the endoscope image (fig. 6; page 5, … FIG. 6 shows the reflectance Rm of the mucous membrane and the reflectances R1 to R4 of blood vessels; in which, the reflectance is the feature amount using the endoscope image), and a comparison unit that compares the feature amount with a threshold value (page 5, … When compared with the reflectance R2 of the blood vessel, the difference is large in the wavelength band of 400 nm to 440 nm, but the difference is small in the wavelength band of 460 nm to 500 nm. For this reason, if the observation target is imaged with reflected light of 400 nm to 440 nm, the mucous membrane appears bright because of the high reflectance Rm, and the supersurface blood vessels and superficial blood vessels appear dark because of the low reflectance R1 and reflectance R2), and wherein the notification control unit starts or ends the notification of the discrimination result on the basis of a comparison result in the comparison unit (page 9-page 10, …, the observation image 101 at the time of screening is a bright image because the illumination light includes light of a specific wavelength component, so that even a distant region 102 far from the tip 12d can be affected. If there is a sex site 104, it can be detected without missing).

Regarding claim 17,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 15 as discussed above. In addition, MORIMOTO further discloses that starts or ends the notification of the discrimination result in a case where the endoscope has enlarged or reduced the observation target (page 11, …When a possible lesion site such as a brownish area or redness is detected by screening, the distal end portion 12d of the endoscope 12 is brought close to a possible lesion site, or the zoom operation unit 13 is operated, and a possible lesion site 104 is obtained).

Regarding claim 18,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 15 as discussed above. In addition, MORIMOTO further discloses that starts the notification of the discrimination result in a case where illumination light to be used in a case where the endoscope images the observation target is switched to specific illumination light, and ends the notification of the discrimination result in a case where the illumination light to be used in a case where the endoscope images the observation target is switched to illumination light other than the specific illumination light (fig. 7; page 5, … The light source control unit 22 performs turning on / off of the LEDs 20 a to 20 d of the light source unit 20 and control of the amount of light, and switching control of the neutral density filters 21 a to 21 e of the optical filter 21… to perform purple light according to the light amount of the blue light B that passes through the optical filter 21. Control the amount of V light. That is, the light source control unit 22 controls the light amount of the violet light V according to the light amount of the light having the specific wavelength component adjusted by the optical filter 21).

Regarding claim 19,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 15 as discussed above. In addition, MORIMOTO further discloses that starts the notification of the discrimination result in a case where the illumination light is switched to illumination light with a wavelength of 450 nm or less (page 6, …As a result, purple light .sub.VT100 having the largest relative light intensity is emitted. The relative light amount is a light amount with respect to the light amount of the 450 nm component of the green light G, the red light R, or the blue light B, and the light amount with respect to the green light G).

Regarding claim 23,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 15 as discussed above. In addition, MORIMOTO further discloses that starts or ends the notification of the discrimination result in a case where a position where the endoscope images the observation target has changed or in a case where the position where the endoscope images the observation target does not change (page 15, … perform observation by inserting the endoscope 12 provided with the imaging sensor 48 into the subject; by inserting the endoscope, the position is changed).

Regarding claim 24,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 23 as discussed above. In addition, MORIMOTO further discloses that detects the position where the endoscope images the observation target on the basis of a change of the observation target reflected on the endoscope image (page 11, …The observation distance calculation unit 67, including the case where screening is performed as described above, always calculates the observation distance using the RGB image signal that the imaging sensor 48 images and outputs the observation target, and controls the calculated observation distance as a light source. Input to the unit 22 (S11). When a possible lesion site such as a brownish area or redness is detected by screening, the distal end portion 12d of the endoscope 12 is brought close to a possible lesion site, or the zoom operation unit 13 is operated).

Regarding claim 26,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 23 as discussed above. In addition, MORIMOTO further discloses that ends the notification of the discrimination result in a case where the position where the endoscope images the observation target has changed (page 15, … perform observation by inserting the endoscope 12 provided with the imaging sensor 48 into the subject; by inserting the endoscope, the position is changed).

Regarding claim 28,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 15 as discussed above. In addition, MORIMOTO further discloses that starts or ends the notification of the discrimination result in a case where the endoscope has captured a still image (page 7, … The image sensor 48 is a color image sensor, which captures a reflected image of an observation target and outputs an image signal).

Regarding claim 29,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 15 as discussed above. In addition, MORIMOTO further discloses that provides the notification of the discrimination result, using any of voice, an image, a message, or a combination thereof (page 13, …The blood vessel density calculated by the blood vessel density calculation unit 62D is superimposed on the observation image (or displayed together with the observation image) on the monitor 18. On the other hand, the blood vessel density calculation unit 62D inputs a notification signal as to whether or not to calculate the blood vessel density to the light source control unit 22. When the light source control unit 22 receives a notification signal indicating that the blood vessel density is calculated from the blood vessel density calculation unit 62D by setting or the like; which is a message).

8	Claim 6-8, 11, 13, 20-22, 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over MORIMOTO (JP 2016007355) and in view of Hiroshi et al. (JP 4063933 B) and further in view of KRONMAN (CN 108430373).   

	Regarding claim 6, the combination of MORIMOTO and Hiroshi teaches the limitations of claim 1 as discussed above.
	It is noticed that MORIMOTO does not disclose explicitly  starts or ends the discrimination processing in a case where an object has passed through a channel inserted through the endoscope.
	KRONMAN disclose of starts or ends the discrimination processing in a case where an object has passed through a channel inserted through the endoscope (fig 1D; page 12, handle 104 may further include at least one, and in some embodiments, one or more of the working channel opening 112 surgical tool can be inserted, and one or more side service channel opening).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of starts or ends the discrimination processing in a case where an object has passed through a channel inserted through the endoscope as a modification to the system for the benefit of better control the operation of the endoscope system (page 12).
	
	Regarding claim 7,  the combination of MORIMOTO and Hiroshi and KRONMAN teaches the limitations of claim 6 as discussed above. In addition, KRONMAN further discloses that starts the discrimination processing in a case where water has passed through the channel  (page 4, , during endoscopic surgery, usually by shaft introducing or evacuating a fluid, such as water, salt water, drug, contrast agent, dye, or emulsifier. can be equipped with several channels in the shaft, wherein each for introduction and suction of liquid).
	The motivation of combination is the same as in claim 6’s rejection.


	Regarding claim 8,  the combination of MORIMOTO and Hiroshi and KRONMAN teaches the limitations of claim 6 as discussed above. In addition, KRONMAN further discloses that starts the discrimination processing in a case where a coloring agent has passed through the channel  (page 4, , during endoscopic surgery, usually by shaft introducing or evacuating a fluid, such as water, salt water, drug, contrast agent, dye, or emulsifier. can be equipped with several channels in the shaft, wherein each for introduction and suction of liquid).
	The motivation of combination is the same as in claim 6’s rejection.

	Regarding claim 11, the combination of MORIMOTO and Hiroshi teaches the limitations of claim 9 as discussed above. In addition, MORIMOTO further teaches detects the position where the endoscope images the observation target (page 11, …The observation distance calculation unit 67, including the case where screening is performed as described above, always calculates the observation distance using the RGB image signal that the imaging sensor 48 images and outputs the observation target, and controls the calculated observation distance as a light source. Input to the unit 22 (S11)).
	It is noticed that MORIMOTO does not disclose explicitly  using a position sensor.
	KRONMAN disclose of using a position sensor (page 18, each sensor 2015, 2016 is programmed to be read, according to the position sensor).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of using a position sensor as a modification to the system for the benefit of better control the operation of the endoscope system (page 18).

Regarding claim 13,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 1 as discussed above. In addition, MORIMOTO further discloses that starts the discrimination processing on the basis of the change in the operation of the endoscope or the endoscope image (page 14, … if you are reducing the transmittance of light of a specific wavelength component to almost 0% because a good vessel contrast alone blue light B .sub.T0 obtained, may be turned off the V-LEDs 20a).
	It is noticed that MORIMOTO does not disclose explicitly  ends the discrimination processing after a certain preset time has elapsed after the start of the discrimination processing.
	KRONMAN disclose of ends the discrimination processing after a certain preset time has elapsed after the start of the discrimination processing (page 7, optical tracker in image capturing a plurality of reference marker and an endoscope during endoscopic surgery; after the surgery, the process ends).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of ends the discrimination processing after a certain preset time has elapsed after the start of the discrimination processing as a modification to the system for the benefit of better control the operation of the endoscope system (page 7).

	Regarding claim 20, the combination of MORIMOTO and Hiroshi teaches the limitations of claim 15 as discussed above.
	It is noticed that MORIMOTO does not disclose explicitly  starts or ends the notification of the discrimination result in a case where an object has passed through a channel inserted through the endoscope.
	KRONMAN disclose of starts or ends the notification of the discrimination result in a case where an object has passed through a channel inserted through the endoscope (fig 1D; page 12, handle 104 may further include at least one, and in some embodiments, one or more of the working channel opening 112 surgical tool can be inserted, and one or more side service channel opening).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of starts or ends the notification of the discrimination result in a case where an object has passed through a channel inserted through the endoscope as a modification to the system for the benefit of better control the operation of the endoscope system (page 12).

	Regarding claim 21,  the combination of MORIMOTO and Hiroshi and KRONMAN teaches the limitations of claim 20 as discussed above. In addition, KRONMAN further discloses that starts the notification of the discrimination result in a case where water has passed the channel (page 4, , during endoscopic surgery, usually by shaft introducing or evacuating a fluid, such as water, salt water, drug, contrast agent, dye, or emulsifier. can be equipped with several channels in the shaft, wherein each for introduction and suction of liquid).
	The motivation of combination is the same as in claim 20’s rejection.

	Regarding claim 22,  the combination of MORIMOTO and Hiroshi and KRONMAN teaches the limitations of claim 20 as discussed above. In addition, KRONMAN further discloses unit starts the notification of the discrimination result in a case where a coloring agent has passed through the channel (page 4, , during endoscopic surgery, usually by shaft introducing or evacuating a fluid, such as water, salt water, drug, contrast agent, dye, or emulsifier. can be equipped with several channels in the shaft, wherein each for introduction and suction of liquid).
	The motivation of combination is the same as in claim 20’s rejection.

	Regarding claim 25, the combination of MORIMOTO and Hiroshi teaches the limitations of claim 23 as discussed above. In addition, MORIMOTO further teaches detects the position where the endoscope images the observation target (page 11, …The observation distance calculation unit 67, including the case where screening is performed as described above, always calculates the observation distance using the RGB image signal that the imaging sensor 48 images and outputs the observation target, and controls the calculated observation distance as a light source. Input to the unit 22 (S11)).
	It is noticed that MORIMOTO does not disclose explicitly  using a position sensor.
	KRONMAN disclose of using a position sensor (page 18, each sensor 2015, 2016 is programmed to be read, according to the position sensor).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of using a position sensor as a modification to the system for the benefit of better control the operation of the endoscope system (page 18).

Regarding claim 27,  the combination of MORIMOTO and Hiroshi teaches the limitations of claim 15 as discussed above. In addition, MORIMOTO further discloses that starts the notification of the discrimination result on the basis of the change in the operation of the endoscope or the endoscope image (page 14, … if you are reducing the transmittance of light of a specific wavelength component to almost 0% because a good vessel contrast alone blue light B .sub.T0 obtained, may be turned off the V-LEDs 20a).
	It is noticed that MORIMOTO does not disclose explicitly  ends the notification of the discrimination result after a certain preset time has elapsed after the start of the notification of the discrimination result.
	KRONMAN disclose of ends the notification of the discrimination result after a certain preset time has elapsed after the start of the notification of the discrimination result (page 7, optical tracker in image capturing a plurality of reference marker and an endoscope during endoscopic surgery; after the surgery, the process ends).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology of ends the notification of the discrimination result after a certain preset time has elapsed after the start of the notification of the discrimination result as a modification to the system for the benefit of better control the operation of the endoscope system (page 7).

9.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423